DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 10/26/2021, claims 1 – 18 are pending for examination. This action is non-final.
Response to Amendment
Acknowledgement is made claims 1, 7, and 13 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 6 – 7 of Remarks dated 10/26/2021, wherein Applicant alleges the amendments to the claims overcome the prior art, and the prior art fails to specifically teach, “wherein generating the chunk header includes determining a total batch size and setting the batch size chunk payload size based on the total batch size” as recited in claim 1, have been fully considered and found not persuasive. 
Chang et al. (US 9,871,608 B1), hereinafter “Chang”, teaches of a device receiving telemetry data in a set of packets and separating the received telemetry data and the packets into transfer frames for transmission, wherein the transmission frames are separated based upon a fixed size portion which is relative to the size of the received packets (Chang Col. 17 Lines 50 – 65 and Col. 13 Lines 12 – 63). 
As such, the prior art of record teaches the amended limitations and further teaches the claimed invention as a whole. The claim rejections of the independent claims are upheld herein and new prior art references are not introduced.
Allowable Subject Matter
The subject matter of dependent claims 2, 8, and 14 are found to comprise allowable subject matter. If the subject matter of dependent claims 2, 8, and 14 were rewritten in independent form to comprise the subject matter of their respective parent claims then the rewritten claims would be in condition for allowance. The prior art was not found to teach the subject matter of dependent claims 2, 8, and 14 within the same embodiment of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Chang et al. (US 9,871,608 B1), hereinafter “Chang”, in view of Coutinho et al. (US 2008/0318518 A1), hereinafter “Coutinho”, and further in view of Dharmaji (US 2018/0255114 A1).
Regarding claim 1, Chang teaches a method comprising:
ingesting raw stream data by a client application (telemetry processor receives data frames from data sensors (Chang Col. 5 Lines 43 – 54)); 
generating a chunk header (telemetry processor generates data packet including a packet header (Chang Col. 6 Lines 16 - 28)) that includes a batch size chunk payload size (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) size information of an MPPZ frame is a predetermined number of bits (Chang Col. 13 Lines 30 – 63)), dividing the received data into transfer frames of a predetermined length based upon the received data packet size (Chang Col. 17 Lines 50 – 65)); 
writing the raw stream data into each of a plurality of chunks (inserting sensor data into a plurality of encapsulated packets or frames which are further written into transfer frames (Chang Col. 6 Lines 4 – 49 and Col. 13 Lines 12 – 29)), wherein the raw stream data fills a first portion of each chunk (encapsulated packets comprise the sensor data in addition to headers and are further included in transfer frames comprising a portion of portion of fill data (Chang Col. 13 Lines 48 – 63)); 
filling a second portion of each chunk with padded data (transfer frames are filled with padded data to reach the predetermined bit size (Chang Col. 13 Lines 30 – 63));
generating a chunk footer for each chunk (additional data may be provided in a message footer of the packet (Chang Col. 24 Lines 9 – 25)) that delineates an amount of the raw stream data written into each chunk (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) wherein size information includes a length indicator indicating the amount of data being encapsulated in that packet (Chang Col. 13 Lines 1 – 11)); and 
sending telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it into one or more destination devices (Chang Col. 9 Lines 43 – 65)).
Chang fails to teach filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size. Chang further fails to teach sending based on a time associated with a dynamic ingestion of the raw stream data.
Coutinho teaches filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size (an offset value indicates the length of an offset portion and a data fill portion in each of a plurality of signals or packets, wherein the two portions comprise the same number of words (length) and therefore the offset indicates to what extent to fill data in each portion (Paragraph [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Coutinho and related to filling data portions of a packet up to an offset of the total size and apply them to the teachings of Chang for the purpose of allowing random placement of data section within a particular packet while maintaining a constant overall length (Coutinho Paragraph [0115]). One would be motivated as such as this offset portion may be used for error detection and/or error correction (Coutinho Paragraph [0115]).
	Chang and Coutinho fail to teach sending based on a time associated with a dynamic ingestion of the raw stream data.
	However, in analogous art, Dharmaji teaches sending based on a time associated with a dynamic ingestion of the raw stream data (platform ingests raw stream and time data from a client and then transcodes and sends the data, without buffering, as a live feed with little or no latency by utilizing raw TCP without caching or buffering (Dharmaji Paragraphs [0189 – 0190])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dharmaji related to minimally processing a data feed before transmitting and apply them to the teachings of Chang and Coutinho for the purpose of sending data in real time. One would be motivated as such as this enables the platform to stream video feeds with little or no latency (Dharmaji Paragraph [0190]) which is a benefit to the consumer.

Regarding claim 3, Chang, Coutinho, and Dharmaji teach the method of claim 1, further comprising: 
in response to the raw stream data filling each chunk to an offset associated with the batch size chunk payload size (optional language of an event which is not positively recited), using the batch size chunk payload size as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 4, Chang, Coutinho, and Dharmaji teach the method of claim 1, wherein the dynamically generating each chunk footer and dynamically sending each chunk to the controller for storage occur based on a time associated with the dynamically ingesting raw stream data (sensor data received by the telemetry processor may be buffered for a predetermined amount of time before generating the data packets (Chang Col. 6 Lines 4 – 28) telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it in one or more destination devices (Chang Col. 9 Lines 43 – 65)).  

Regarding claim 6, Chang, Coutinho, and Dharmaji teach the method of claim 1, further comprising:
receiving each chunk by the controller (ground station receives the downlinked telemetry data (Chang Col. 9 Lines 43 – 56)); 
separate data based upon the header information (Chang Col. 9 Lines 43 – 56)); and 
storing a subset of each chunk in storage based on the stream data size (maintaining data frames during transmission by including predetermined data amounts in the header of specific bit length (Chang Col. 13 Lines 12 – 47) storing the received data in destination devices based upon the data frame formatting (Chang Col. 9 Line 43 – Col. 10 Line 3)).  

Regarding claim 7, Chang teaches a system comprising at least one storage device and at least one hardware processor (Chang Col. 24 Lines 26 – 52) configured to: 
ingest raw stream data by a client application (telemetry processor receives data frames from data sensors (Chang Col. 5 Lines 43 – 54)); 
generate a chunk header (telemetry processor generates data packet including a packet header (Chang Col. 6 Lines 16 - 28)) that includes a batch size chunk payload size for each of a plurality of chunks (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) size information is the total size of the encapsulation packet which may be a predetermined number of bits (Chang Col. 13 Lines 12 – 29)), wherein generating the chunk header includes determining a total batch size and setting the batch size chunk payload size based on the total batch size (dividing the received data into transfer frames of a predetermined length based upon the received data packet size (Chang Col. 17 Lines 50 – 65)); 
write the raw stream data into each of a plurality of chunks (inserting sensor data into a plurality of encapsulated packets or frames which are further written into transfer frames (Chang Col. 6 Lines 4 – 49 and Col. 13 Lines 12 – 29)), wherein the raw stream data fills a first portion of each chunk (encapsulated packets comprise the sensor data in addition to headers and are further included in transfer frames comprising a portion of portion of fill data (Chang Col. 13 Lines 48 – 63));
generate a chunk footer for each chunk (additional data may be provided in a message footer of the packet (Chang Col. 24 Lines 9 – 25)) that delineates an amount of the raw stream data written into each chunk (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) wherein size information includes a length indicator indicating the amount of data being encapsulated in that packet (Chang Col. 13 Lines 1 – 11)); and 
send telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it into one or more destination devices (Chang Col. 9 Lines 43 – 65)) by sending each chunk based on a time cap associated with a time when a first portion of raw stream data of each chunk was ingested by the client application (telemetry processor is subject to a time constraint and data is transmitted based upon a time it was received (Chang Col. 3 Line 64 – Col. 4 Line 5) combining received telemetry data from a data reception buffer based on the time of reception and thus creating a larger payload to be sent to the controller (since all data received within the time window is sent combined to the controller, the data is sent based on the time it was received and processed) (Chang Col. 16 Line 60 – Col. 17 Line 15)), wherein each chunk is sent regardless of an amount of raw stream data written into each chunk (telemetry data is transmitted in fixed size amounts, but may have a variable amount of fill data transmitted within each data unit (packet) (Chang Col. 4 Lines 6 – 21)).
Chang fails to teach filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size. Chang further fails to teach sending based on a time associated with a dynamic ingestion of the raw stream data.
However, in analogous art, Coutinho teaches filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size (an offset value indicates the length of an offset portion and a data fill portion in each of a plurality of signals or packets, wherein the two portions comprise the same number of words (length) and therefore the offset indicates to what extent to fill data in each portion (Paragraph [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Coutinho and related to filling data portions of a packet up to an offset of the total size and apply them to the teachings of Chang for the purpose of allowing random placement of data section within a particular packet while maintaining a constant overall length (Coutinho Paragraph [0115]). One would be motivated as such as this offset portion may be used for error detection and/or error correction (Coutinho Paragraph [0115]).
	Chang and Coutinho fail to teach sending based on a time associated with a dynamic ingestion of the raw stream data.
	However, in analogous art, Dharmaji teaches sending based on a time associated with a dynamic ingestion of the raw stream data (platform ingests raw stream and time data from a client and then transcodes and sends the data, without buffering, as a live feed with little or no latency by utilizing raw TCP without caching or buffering (Dharmaji Paragraphs [0189 – 0190])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dharmaji related to minimally processing a data feed Chang and Coutinho for the purpose of sending data in real time. One would be motivated as such as this enables the platform to stream video feeds with little or no latency (Dharmaji Paragraph [0190]) which is a benefit to the consumer.

Regarding claim 9, Chang, Coutinho, and Dharmaji teach the system of claim 7, further configured to: 
in response to the raw stream data filling each chunk to an offset associated with the batch size chunk payload size (optional language of an event which is not positively recited), use the batch size chunk payload size as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 10, Chang, Coutinho, and Dharmaji teach the system of claim 7, wherein the dynamically generating each chunk footer and dynamically sending each chunk to the controller for storage occur based on a time associated with the dynamically ingesting raw stream data (sensor data received by the telemetry processor may be buffered for a predetermined amount of time before generating the data packets (Chang Col. 6 Lines 4 – 28) telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it in one or more destination devices (Chang Col. 9 Lines 43 – 65)).  

Chang, Coutinho, and Dharmaji teach the system of claim 7, further configured to:
receive each chunk by the controller (ground station receives the downlinked telemetry data (Chang Col. 9 Lines 43 – 56)); 
determine a stream data size based on each chunk header and each chunk footer (separate data based upon the header information (Chang Col. 9 Lines 43 – 56)); and 
store a subset of each chunk in storage based on the stream data size (maintaining data frames during transmission by including predetermined data amounts in the header of specific bit length (Chang Col. 13 Lines 12 – 47) storing the received data in destination devices based upon the data frame formatting (Chang Col. 9 Line 43 – Col. 10 Line 3)).  

	Regarding claim 13, Chang teaches a non-transitory computer readable medium with program instructions (Chang Col. 24 Lines 26 – 52) stored thereon to perform the following actions:
ingest raw stream data by a client application (telemetry processor receives data frames from data sensors (Chang Col. 5 Lines 43 – 54)); 
generate a chunk header (telemetry processor generates data packet including a packet header (Chang Col. 6 Lines 16 - 28)) that includes a batch size chunk payload size for each of a plurality of chunks (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) size information is the total size of the encapsulation packet which may be a predetermined number of bits (Chang Col. 13 Lines 12 – 29)), wherein generating dividing the received data into transfer frames of a predetermined length based upon the received data packet size (Chang Col. 17 Lines 50 – 65)); 
write the raw stream data into each chunk of the plurality of chunks (inserting sensor data into a plurality of encapsulated packets or frames which are further written into transfer frames (Chang Col. 6 Lines 4 – 49 and Col. 13 Lines 12 – 29)), wherein the raw stream data fills a first portion of each chunk (encapsulated packets comprise the sensor data in addition to headers and are further included in transfer frames comprising a portion of portion of fill data (Chang Col. 13 Lines 48 – 63)); 
generate a chunk footer for each chunk (additional data may be provided in a message footer of the packet (Chang Col. 24 Lines 9 – 25)) that delineates an amount of the raw stream data written into each chunk (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) wherein size information includes a length indicator indicating the amount of data being encapsulated in that packet (Chang Col. 13 Lines 1 – 11)); and 
send telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it into one or more destination devices (Chang Col. 9 Lines 43 – 65)) by sending each chunk based on a time cap associated with a time when a first portion of raw stream data of each chunk was ingested by the client application (telemetry processor is subject to a time constraint and data is transmitted based upon a time it was received (Chang Col. 3 Line 64 – Col. 4 Line 5) combining received telemetry data from a data reception buffer based on the time of reception and thus creating a larger payload to be sent to the controller (since all data received within the time window is sent combined to the controller, the data is sent based on the time it was received and processed) (Chang Col. 16 Line 60 – Col. 17 Line 15)), wherein each chunk is sent regardless of an telemetry data is transmitted in fixed size amounts, but may have a variable amount of fill data transmitted within each data unit (packet) (Chang Col. 4 Lines 6 – 21)).
Chang fails to teach filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size. Chang further fails to teach sending based on a time associated with a dynamic ingestion of the raw stream data.
However, in analogous art, Coutinho teaches filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size (an offset value indicates the length of an offset portion and a data fill portion in each of a plurality of signals or packets, wherein the two portions comprise the same number of words (length) and therefore the offset indicates to what extent to fill data in each portion (Paragraph [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Coutinho and related to filling data portions of a packet up to an offset of the total size and apply them to the teachings of Chang for the purpose of allowing random placement of data section within a particular packet while maintaining a constant overall length (Coutinho Paragraph [0115]). One would be motivated as such as this offset portion may be used for error detection and/or error correction (Coutinho Paragraph [0115]).
	Chang and Coutinho fail to teach sending based on a time associated with a dynamic ingestion of the raw stream data.
	However, in analogous art, Dharmaji teaches sending based on a time associated with a dynamic ingestion of the raw stream data (platform ingests raw stream and time data from a client and then transcodes and sends the data, without buffering, as a live feed with little or no latency by utilizing raw TCP without caching or buffering (Dharmaji Paragraphs [0189 – 0190])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dharmaji related to minimally processing a data feed before transmitting and apply them to the teachings of Chang and Coutinho for the purpose of sending data in real time. One would be motivated as such as this enables the platform to stream video feeds with little or no latency (Dharmaji Paragraph [0190]) which is a benefit to the consumer.

Regarding claim 15, Chang, Coutinho, and Dharmaji teach the non-transitory computer readable medium of claim 13, with program instructions stored thereon to further perform the following acts: 
in response to the raw stream data filling each chunk to an offset associated with the batch size chunk payload size (optional language of an event which is not positively recited), using the batch size chunk payload size as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 16, Chang, Coutinho, and Dharmaji teach the non-transitory computer readable medium of claim 13, wherein the dynamically generating each chunk footer and dynamically sending each chunk to the controller for storage occur based on a time associated with the dynamically ingesting raw stream data (sensor data received by the telemetry processor may be buffered for a predetermined amount of time before generating the data packets (Chang Col. 6 Lines 4 – 28) telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it in one or more destination devices (Chang Col. 9 Lines 43 – 65)).  

Regarding claim 18, Chang, Coutinho, and Dharmaji teach the non-transitory computer readable medium of claim 13, with program instructions stored thereon to further perform the following acts: 
receiving each chunk by the controller (ground station receives the downlinked telemetry data (Chang Col. 9 Lines 43 – 56)); 
determining a stream data size based on each chunk header and each chunk footer (separate data based upon the header information (Chang Col. 9 Lines 43 – 56)); and 
storing a subset of each chunk in storage based on the stream data size (maintaining data frames during transmission by including predetermined data amounts in the header of specific bit length (Chang Col. 13 Lines 12 – 47) storing the received data in destination devices based upon the data frame formatting (Chang Col. 9 Line 43 – Col. 10 Line 3)).  

Claims 5, 11, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Chang in view of Coutinho and Dharmaji and further in view of Kameyama et al. (US 2010/0002726 A1), hereinafter “Kameyama”.
Chang, Coutinho, and Dharmaji teach the method of claim 1, Chang and Coutinho fail to teach wherein the batch size chunk payload size is 32,000 bytes.  
However, in analogous art, Kameyama teaches wherein the batch size chunk payload size is 32,000 bytes (Kameyama Paragraph [0109]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kameyama related to setting a block of data size to some predefined size and apply them to the teachings of Chang, Coutinho, and Dharmaji for the purpose of applying a known technique to a known device (chunks) to yield predictable results of having more efficient data block sizes without increasing data amount to be transmitted (Kameyama Paragraph [0109]). One would be motivated as such as this would maintain a set size of the data blocks.

Regarding claim 11, where Chang, Coutinho, and Dharmaji teach the system of claim 7, Chang, Coutinho, and Dharmaji fail to teach wherein the batch size chunk payload size is 32,000 bytes.  
However, in analogous art, Kameyama teaches wherein the batch size chunk payload size is 32,000 bytes (Kameyama Paragraph [0109]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kameyama related to setting a block of data size to some predefined size and apply them to the teachings of Chang, Coutinho, and Dharmaji for the purpose of applying a known technique to a known device (chunks) to yield predictable results of having more efficient data block sizes without increasing data amount to be transmitted (Kameyama Paragraph [0109]). One would be motivated as such as this would maintain a set size of the data blocks.

Regarding claim 17, where Chang, Coutinho, and Dharmaji teach the non-transitory computer readable medium of claim 13, Chang, Coutinho, and Dharmaji fail to teach wherein the batch size chunk payload size is 32,000 bytes.  
However, in analogous art, Kameyama teaches wherein the batch size chunk payload size is 32,000 bytes (Kameyama Paragraph [0109]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kameyama related to setting a block of data size to some predefined size and apply them to the teachings of Chang, Coutinho, and Dharmaji for the purpose of applying a known technique to a known device (chunks) to yield predictable results of having more efficient data block sizes without increasing data amount to be transmitted (Kameyama Paragraph [0109]). One would be motivated as such as this would maintain a set size of the data blocks.
Conclusion
The following prior art was found to be pertinent to Applicant’s claimed invention and not used in the rejections of the claims:
Hwang et al. (US 2014/0314157 A1) teaches encoding a packet for broadcast by dividing a data stream into separate payloads.
Kolodner et al. (US 2015/0058301 A1) which teaches uploading data files in fixed size chunks by chunking the files given an algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /Backhean Tiv/Primary Examiner, Art Unit 2459